Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) detecting an incident that an outbound email violates a data leakage prevention (DLP) rule of an enterprise, wherein the DLP rule specifies contents that are reserved for within the enterprise; automatically alerting one or more members of the enterprise of the incident based on a report detailing the incident; and receiving a response from each of the one or more members of the enterprise. 
	The limitation of detecting, automatically alerting and receiving a response, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as a method of organizing human activity. A person could simply detect another person trying to send out an email and report the person to the supervisor which could provide instructions as a response. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites following additional element “computer implemented” for claims 1-10 and using a processor in claims 11-20. Implementing abstract ideas on a computer and using processor in all steps is recited at a high-level of generality (i.e., as a generic processor or computer performing a generic computer function of detecting incident, automatically alerting and receiving a response) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer or a processor to perform claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-10 and 12-20 also recites limitations that could be regarded as a method of organizing human activity. As a result, claims 2-10 and 12-20 are also rejected under same rationale.  

Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory matter.
	Claim 11 recites, “A computer system comprising one or more processor configured to perform…”. Therefore, claim is identifying the system with just one component (“processor”) and processor in it’s plain meaning can be just a software (see, The authoritative Dictionary of IEEE standards Terms, Seventh Edition, page 872, which define processor as “a computer program that includes the compiling, assembling, translating, and related functions for a specific programming language, for example, Cobol processor, Fortran Processor”). Therefore, the claimed unit must include the hardware necessary to realize any of the functionality of the claimed modules and produce a useful, concrete and tangible result. In absence of any positive recitation of such hardware as part of the claimed unit/apparatus, the claim is considered non-statutory. Claims 12-20 depend on claim 11 and they also do not include the hardware necessary to realize any of the functionality of the claimed modules and produce a useful, concrete and tangible result.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 11, 12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brisebois et al. (US 2017/0329972 A1), hereinafter, “Brisebois”.
Regarding Claims 1 and 11, Brisebois discloses a method and a corresponding computer system, wherein the computer system comprises one or more processors configured to perform operations of: 
detecting an incident that an outbound email violates a data leakage prevention (DLP) rule of an enterprise (See, Fig. 4, Numeral 402 and Paragraph 0016, “A DLP system may monitor communications (e.g., emails, conferencing, messaging, etc.) in the enterprise … (iii) one or more action(s) associated with the data (e.g., an email that includes a credit card number was sent to an external computer), and (iv) access to the data (e.g., a user's credentials were changed to access credit card information in a file). For example, a user may email a large file from a corporate computer to an external address, causing the DLP system to determine that a potential DLP event occurred”, wherein the DLP rule specifies contents that are reserved for within the enterprise (See, Paragraph 0028, “The content analysis may be used to identify and monitor many categories of sensitive information, such as private identification numbers (e.g., social security number, employee number, birthday, etc.), credit card numbers, information that is confidential or sensitive to the enterprise, and the like. Examples of confidential or sensitive information may include financial data or personally identifiable information (PII) (e.g., credit card numbers, social security numbers, health records, etc.)”); 
 based on a report detailing the incident (See, Fig. 4, Numerals 412 and 414 and Paragraph 0087, “At 410, a determination may be made that the risk assessment satisfies a threshold. At 412, a subject matter expert may be determined based in part on the characteristics of the data… After identifying the experts 152 from the SME list 149, the risk assessment engine 106 may send the alert 150 to the experts 152 requesting that they review the DLP policy violation. The alert 150 may include one or more of the event log 144, the data characteristics, and the SME assessments 148”; and 
receiving a response from each of the one or more members of the enterprise (See, Fig. 4, Numeral 418 and Paragraph 0088, “At 418, a selection of an action may be received from the plurality of actions. At 420, the action may be performed, e.g., to prevent the participant from performing another DLP policy violation”).
Regarding Claims 2 and 12, the rejection of claims 1 and 11 is incorporated and Brisebois further discloses wherein the operations further comprise: generating the report detailing the incident as soon as the incident is detected such that at least one member of the enterprise is alerted immediately upon detection (See, Paragraphs 0018 and 0020).
Regarding Claims 9 and 19, the rejection of claims 1 and 11 is incorporated and Brisebois further discloses wherein automatically alerting one or more members of the enterprise comprises: automatically alerting an information security analyst (ISA) of the outbound email (See, Paragraph 0020).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brisebois in view of Ayres et al. (US 2014/0020044 A1), hereinafter, “Ayres”.
Regarding Claims 3 and 13, the rejection of claims 1 and 11 is incorporated and Brisebois further discloses wherein automatically alerting one or more members of the enterprise comprises: identifying a sender of the outbound email (See, Paragraph 0029) but fails to disclose alerting the sender of the outbound email.
Ayres discloses alerting a sender of an outbound email (See, Paragraphs 0055, 0066).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alert, in the system of Brisebois, the sender of the outbound email as taught by Brisebois so that sender could indicate if the policy violation detection is a false positive or provide a justification for sending the email (See, Ayres, Paragraph 0066).
Regarding Claims 4 and 14, the rejection of claims 3 and 13 is incorporated and the combination of Brisebois and Ayres as applied above does not disclose wherein the operations further comprise: soliciting a justification for sending the outbound email from the sender.
However, Ayres further discloses soliciting a justification for sending the outbound email from the sender (See, Ayres, Paragraph 0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to solicit, in the system of Brisebois, a justification for sending the outbound email from the sender as taught by Brisebois so that sender could indicate if the policy violation detection is a false positive or provide a justification for sending the email so that sender could be made accountable for the action (See, Ayres, Paragraph 0066).
Regarding Claims 5 and 15, the rejection of claims 4 and 14 is incorporated and the combination of Brisebois and Ayres further discloses wherein the operations further comprise: receiving the justification from the sender (See, Ayres, Paragraph 0069, Note: As the feature of sender justification has been combined in the rejection of claims 4 and 14 and this claim further limit the combined feature, a separate motivation to combine statement is not needed. See rejection of claims 4 and 14).
Regarding Claims 6 and 16, the rejection of claims 4 and 14 is incorporated and the combination of Brisebois and Ayres further discloses wherein the operations further comprise: identifying a supervisor of the sender; and alerting the supervisor of the incident based on the report detailing the incident (See, Brisebois, Paragraphs 0081 and 0082).
Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brisebois in view of Ayres and further in view of Chen et al. (TW201723915 A, Note: examiner is citing the relevant portion from the attached machine translation of the reference), hereinafter, “Chen”.
Regarding Claims 7 and 17, the rejection of claims 6 and 16 is incorporated and the combination of Brisebois and Ayres fails to disclose wherein the operations further comprise: receiving a determination from the supervisor whether the outbound email is authorized.
Chen discloses receiving a determination from the supervisor whether the outbound email is authorized (See, Paragraphs 0042 and 0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive, in the system of Brisebois and Ayres, a determination from the supervisor whether the outbound email is authorized as taught by Chen so that employee can request the supervisor to grant exception in case the employee has a valid reason to transmit the email or in case of a false positive detection. 
Regarding Claims 8 and 18, the rejection of claims 1 and 11 is incorporated and the combination of Brisebois, Ayres and Chen further discloses in response to receiving a determination from the supervisor that the outbound email is authorized, sending the outbound email outside the enterprise (See, Chen, Paragraphs 0042 and 0046, Note: As the feature of supervisor’s approval has been combined in the rejection of claims 7 and 17 and this claim further limit the combined feature, a separate motivation to combine statement is not needed. See rejection of claims 7 and 17).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brisebois in view of Rowney et al. (US 8,011,003 B2), hereinafter, “Rowney”.
Regarding Claims 10 and 20, the rejection of claims 1 and 11 is incorporated and Brisebois does not explicitly disclose wherein the operations further comprise: whitelisting one or more employees of the enterprise such that outbound emails from the one or more employees are not subject to the DLP rule.
	Rowney discloses whitelisting one or more employees of the enterprise such that outbound emails from the one or more employees are not subject to the DLP rule (See, Column 17, lines 49-64).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to whitelist, in the system of Brisebois, one or more employees of the enterprise such that outbound emails from the one or more employees are not subject to the DLP rule as taught by Rowney in order to provide policy exceptions for group of employees who are fully authorize to share data with outside of enterprise as part of their regular work without triggering the violations. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH PALIWAL/Primary Examiner, Art Unit 2435